Citation Nr: 1508600	
Decision Date: 02/27/15    Archive Date: 03/11/15

DOCKET NO.  08-28 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for adenocarcinoma of the distal esophagus in the setting of Barrett's esophagus, including a temporary total disability rating under the provisions of 38 C.F.R. § 4.30 necessitating a period of convalescence, to include as due to exposure to herbicides and/or as secondary to service-connected diabetes mellitus type II and/or coronary artery disease.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel

INTRODUCTION

The Veteran served on active duty from January 1956 to July 1975.  He is the recipient of numerous awards and decorations, to include the Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  Specifically, in a January 2007 rating decision, the RO denied service connection for adenocarcinoma of the distal esophagus.  Further, in a December 2007 rating decision, the RO granted service connection for PTSD and assigned a 30 percent disability rating effective March 23, 2007, the date VA received his original claim for service connection.  The Veteran subsequently appealed with respect to the denial of service connection of adenocarcinoma of the distal esophagus and the propriety of the initially assigned rating for PTSD.    

The Board observes that the issue of entitlement to service connection for retinopathy was also denied in the January 2007 rating decision and the Veteran entered a notice of disagreement as to such denial.  However, after the issuance of the statement of the case in June 2008, he did not enter a timely substantive appeal as to such issue.  In this regard, in his August 2008 substantive appeal, the Veteran expressly stated that he only wished to continue the appeal with respect to the issue of service connection for adenocarcinoma of the distal esophagus.  As such, no further actions were taken by the RO with respect to this issue and this matter is not properly before the Board.  See Percy v. Shinseki, 23 Vet. App. 37 (2009) (VA waives objection to timeliness of substantive appeal by taking actions that lead the Veteran to believe that an appeal was perfected).
 
The Board further recognizes that, in March 2011, during the course of the appeal, the Veteran filed a claim seeking a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  The United States Court of Appeals for Veterans Claims (Court) has held that a request for a TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if the disability upon which entitlement to TDIU is based has already been found to be service-connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  However, in the instant case, the Veteran has not asserted, and the evidence does not currently suggest, that he is unemployable due to his PTSD.  Rather, in support of his claim, the Veteran submitted an August 2010 private opinion from his primary care physician that indicated that he could not work due to unrelated physical disabilities and was completely silent with respect to any effect on employability from the Veteran's PTSD.  

Moreover, the Veteran's claim for TDIU was considered and denied by the RO in a May 2011 rating decision.  The Veteran has not appealed such decision.  Such adjudication reflects the permissive bifurcation of the increased rating claim from the TDIU claim.  See Roebuck v. Nicholson, 20 Vet. App. 307, 315 (2006) (acknowledging that the Board can bifurcate a claim and address different theories or arguments in separate decisions); Holland v. Brown, 6 Vet. App. 443, 447 (1994) (holding that "it was not inappropriate" for the Board to refer a TDIU claim to the RO for further adjudication and still decide an increased-ratings claim).  Moreover, while acknowledging the Rice decision, in Locklear v. Shinseki, 24 Vet. App. 311 (2011), the Court held that it is permissive for VA to address a claim for TDIU independently of other claims, including increased rating and service connection claims.  Id. at 315.  Given the foregoing, the Board concludes that the TDIU claim was separately adjudicated and not perfected for appellate review.  

In October 2013 statements, the Veteran raised the issues of entitlement to service connection for hairy cell or other b-cell leukemias and Parkinson's disease as well the issue of an increased rating for ischemic heart disease.  However, these matters have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R.  § 19.9(b) (2014).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

As a final preliminary matter, the Board notes that this appeal was processed using the electronic Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

With respect to the issue of entitlement to an initial higher rating for PTSD, the Board initially observes that the Veteran requested a personal hearing before a Decision Review Officer with respect to this issue.  In the August 2010 statement of the case, the AOJ indicated that such hearing would be scheduled.  However, to date, it does not appear the Veteran was afforded his requested hearing and, based on review of the record, it does not appear that his hearing request has been withdrawn.  As such, the AOJ should take appropriate steps to afford the Veteran with his requested personal hearing.  

Additionally, the Veteran was most recently afforded a VA examination in October 2007, over seven years ago.  In subsequent statements, the Veteran indicated that his symptoms had increased in severity in that he reported additional isolation at work as well as memory impairment.  However, at the October 2007 VA examination, he was still able to maintain minimally effective working relationships and recent memory was only mildly impaired.  Moreover, a November 2008 opinion from the Veteran's therapist at the Vet Center indicated that the Veteran's condition should be considered seriously disabling; whereas, the VA examiner characterized the Veteran's condition as moderate to severe.  While a new examination is not required simply because of the time which has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is evidence of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995).  Thus, in light of the evidence of a possible increase in severity of the Veteran's PTSD symptoms, the Board finds that a new VA examination is necessary to determine the current severity of the Veteran's PTSD.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

The Veteran is also seeking service connection for adenocarcinoma of the distal esophagus in the setting of Barrett's esophagus.  He asserts that his esophageal cancer is due to exposure to herbicides while in service.  A Veteran who had active military, naval, or air service in the Republic of Vietnam during the Vietnam Era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence establishing otherwise.  38 C.F.R.  § 3.307(a)(6)(iii).  In the instant case, the Veteran served in the Republic of Vietnam during the applicable time period and, thus, is presumed to have been exposed to herbicides.  It is provided that, if the diseases listed at 38 C.F.R. § 3.309(e) become manifest to a degree of 10 percent or more at any time after service, they will be presumed to be due to herbicide exposure.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.308(a)(6)(ii).  However, these diseases do not include esophageal cancer.  38 C.F.R. § 3.309(e); see Notice, 75 Fed. Reg. 168, 53202-16 (Aug. 31, 2010).  

The Secretary of VA has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any other condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See, e.g., Notice, 68 Fed. Reg. 27,630-41 (May 20, 2003).  See also Notice, 68 Fed. Reg. 27, 630-41 (May 20, 2003), and Notices at 61 Fed. Reg. 57, 586-589 (1996); 64 Fed. Reg. 59, 232-243 (1999); and 67 Fed. Reg. 42, 600-608 (June 24, 2002). See also Veterans and Agent Orange: Update 2006 (2007).  Nevertheless, the United States Court of Appeals for the Federal Circuit has determined that a Veteran is not precluded from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).
  
In support of his claim, the Veteran has submitted private opinions from J.A.L., M.D.  In a February 2007 opinion, Dr. J.A.L. observed that any past tobacco and alcohol use were ruled out for esophageal cancer.  He further stated that carcinogenic exposure by Agent Orange was more likely and that possibility should be considered.  In a subsequent August 2008 opinion, Dr. J.A.L. again indicated that the Veteran's esophageal cancer was not known to be present in his family nor was it likely to be the cause of significant advanced age or alcohol use.  He concluded that the origin of this cancer was somewhat mysterious and certainly may be related to herbicide exposure.  Nevertheless, these opinions are not definitive or specific.  In this regard, medical opinions that are speculative, general, or inconclusive in nature do not provide a sufficient basis upon which to support an award of service connection.  See Bostain v. West, 11 Vet. App. 124, 127-28 (1998), quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993), (finding that a medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish a causal relationship);  Morris v. West, 13 Vet. App. 94, 97 (1999) (finding that a diagnosis that the appellant was "possibly" suffering from schizophrenia was deemed speculative).

Nevertheless, the Veteran has not been afforded a VA examination and opinion to determine whether his esophageal cancer is related to service, to include in-service exposure to herbicides.  In light of the Veteran's assertions and the private opinions, the Board finds that a VA examination is necessary to decide this issue.  38 C.F.R.  § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Moreover, in a February 2015 brief, the Veteran's representative appeared to also assert that the Veteran's esophageal cancer may be associated with his service-connected diabetes mellitus, type II.  Moreover, private treatment records dated in 2005 appeared to indicate an association with the Veteran's reflux disorder and his coronary artery disease.  When determining service connection, all theories of entitlement must be considered.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004); see also Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  As such, the VA examiner should also determine whether the Veteran's esophageal cancer is proximately due to or aggravated by his service-connected diabetes mellitus type II and coronary artery disease.  See 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  

Additionally, the Veteran has not been provided with proper Veterans Claims Assistance Act of 2000 (VCAA) notice regarding the secondary aspect of his claim of entitlement to service connection for esophageal cancer.  Such should be accomplished on remand.

Lastly, the record contains private treatment records identified and submitted by the Veteran, records pertaining to his PTSD from the Vet Center, and VA treatment records.  However, more recent treatment records may be available.  Thus, in light of the need to remand for other matters, the Board finds that efforts should be made to obtain any additional private treatment records and  Vet Center records that have not already been associated with the record, after receipt of any necessary authorization and consent from the Veteran, and then associated with the claims file.  Moreover, additional VA treatment records from March 2011 to the present should also be obtained.  See 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).   

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Afford the Veteran a personal hearing before a Decision Review Officer at the AOJ on the issue of entitlement to a higher initial rating for PTSD.  If the Veteran fails to report or cancels such hearing, such should be clearly documented in the record.  

2.  The Veteran should be provided with proper VCAA notice regarding the evidence and information necessary to substantiate his claim of entitlement to service connection for adenocarcinoma of the distal esophagus as secondary to his service-connected diabetes mellitus type II and coronary artery disease.  

3.  The Veteran should be given an opportunity to identify any outstanding private treatment records and Vet Center records relevant to the claims on appeal that have not already been associated with the record.  After obtaining any necessary authorization from the Veteran (i.e., a completed and signed VA Form 21-4142) and any additional information deemed necessary, the AOJ should request any additional private treatment records and Vet Center records pertaining to the issues on appeal.  The AOJ should make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

4.  Obtain the Veteran's VA treatment records March 2011 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

5.  After obtaining all outstanding records, the Veteran should be afforded an appropriate VA examination to address the severity, including any functional impairment, due to his PTSD.  The record, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  Examination findings should include a description of the nature and severity of the Veteran's PTSD symptomatology, to include the impact on his social and occupational functioning.  In addition, the examiner should assign a GAF score reflecting the PTSD symptoms.  

All opinions expressed by the examiner should be accompanied by a complete rationale. 

6.  After obtaining any outstanding records, the Veteran should be scheduled for an appropriate VA examination in order to determine the nature and etiology of his adenocarcinoma of the distal esophagus in the setting of Barrett's esophagus.  The record, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  All indicated tests and studies should be undertaken.  

After examining the Veteran and reviewing the record, the examiner should offer an opinion as to the following:

a)  Whether it is at least as likely as not (a 50% or higher degree of probability) that the Veteran's adenocarcinoma of the distal esophagus in the setting of Barrett's esophagus is related to his military service, to include his exposure to herbicides.

b) Whether it is at least as likely as not (a 50% or higher degree of probability) that the Veteran's adenocarcinoma of the distal esophagus in the setting of Barrett's esophagus is proximately due to, or caused by, the Veteran's service-connected diabetes mellitus, type II, and/or coronary artery disease. 
   
c)  Whether it is at least as likely as not (a 50% or higher degree of probability) that the Veteran's adenocarcinoma of the distal esophagus in the setting of Barrett's esophagus has been aggravated by the Veteran's service-connected diabetes mellitus, type II, and/or coronary artery disease.  For any aggravation found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology by the aggravation.

In offering any opinion, the examiner must consider the full record, to include service treatment records, post service treatment records, and the February 2007 and August 2008 private opinions.  The examiner should provide a detailed rationale for any opinion provided.

7.  After completing the above and any development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the issues on appeal should be readjudicated.  If the issues remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




